DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 22 December 2021 for the application filed 24 April 2019. Claims 1-8, 13-15, and 19-22 are pending:
Claims 9-12 and 16-18 have been canceled; and
Claims 1, 3-6, 19, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/977,764, filed 11 May 2018, which is a CON of 14/765,001, filed 31 July 2015, which is a 371 of PCT/US2014/015172, filed 06 February 2014, which has PRO 61/926,704, 61/783,774, 61/762,197, and 61/761,405, filed 13 January 2014, 14 March 2013, 07 February 2013, and 06 February 2013, respectively) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2014/015172, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, no discourse on membrane wetting as recited in independent Claim 1, much less wetting of a first side followed by a second side, or transmembrane pressure is found anywhere in the disclosure of PCT/US2014/015172. As such, Applicant’s claim for benefit of a prior-filed application only extends through the filing date of 14/765,001, 31 July 2015.

Claim Interpretation
	Regarding Applicant’s amendments to Claim 1, the limitations “supplying a fluid from a fluid source into the first volume without contacting the first side of the membrane with the fluid prior to contacting the first portion of the filter chamber with the fluid” are only seemingly described in the specification or shown in the drawings for one embodiment shown in FIG. 17D and described in p0078. 
For the other embodiments shown in FIGs. 17A, B, C, E, and F, the disclosure does not support the limitations in Claim 1. For example, Applicant’s explanation of how FIG. 17A supports the claimed supplying step (see arguments filed 22 December 2021, pg. 11, middle) requires additional assumptions not explicitly disclosed in the figures or described in the specification. In FIG. 17A, membrane 902 divides a chamber into a first volume containing a first portion (to the left) and a second volume containing a second portion (to the right); fluid source 906 supplies a fluid 910 into the first portion. As shown, fluid 910 contacts both the first portion and the first side of the membrane 902 upon supply into the first volume. P0075 of the specification also does not indicate this limitation 
	Thus, the Examiner is interpreting Applicant’s amendments to Claim 1 to indicate that the membrane is positioned in the filter chamber in such a way that when supplied with fluid from a fluid source into the first volume, no fluid makes contact with the membrane until a portion of the first volume has been sufficiently filled, i.e., that the membrane is oriented in a position elevated from the base of the first volume such that the accumulation of fluid in the first volume substantially fills the chamber first before contacting the first side of the membrane.

Allowable Subject Matter
Claims 1-8, 13-15, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding the 35 USC 101 rejection of Claims 1-8, 13-15, and 19-22 have been fully considered and are persuasive. Applicant argued that the claimed method requires a specific sequence of steps that results in a particular flow through the membrane. Although not explicitly stated, the limitations in Claim 1, “forcing the fluid accumulated in the first volume to flow through the membrane from the first side to the second side of the membrane and into the second volume with a positive transmembrane pressure” and “wetting each portion of the second side of the membrane exclusively by a flow of the accumulated fluid from the first volume through a corresponding portion of the first side which is directly opposite of said each portion of the second side during the flowing, such that the fluid is prevented from reaching said each portion of the second side from the second side before being fully wetted by flow from said corresponding portion of the first side” indicate that the membrane is gradually wetted by the fluid, i.e., fluid is supplied from the fluid source such that fluid from each point on the first side of the membrane will exclusively flow to the corresponding point on the second side of the membrane. Independent Claims 13 and 21 require a similar limitation.
As amended, Claim 1 now seemingly further requires that the membrane be positioned in a specific way in the filter chamber as shown in FIG. 17D and as interpreted in §Claims Interpretation, i.e., wherein the filter membrane is oriented in a position elevated from the base of the first volume such that the accumulation of fluid in the first volume substantially fills the chamber first before contacting the first side of the membrane. Such a requirement has satisfied Prong Two, Step 2A of the 101 analysis, i.e., the claims recite additional elements that integrate the judicial exception (natural phenomenon of capillary forces) into a practical application (gradual wetting of a membrane).
For these reasons and those in arguments presented by Applicant filed 22 December 2021, the 35 USC 103 rejections based on the closest prior art of record have been overcome and are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777